Order filed March 26, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00810-CV
                                  ____________

  DONALD GRETHER; PAUL A. HEINIG; REBECCA ANN, INC.; AND
           PLANTATION HEALTH CARE, INC., Appellants

                                        V.

                 SUNSET NURSING HOME, INC., Appellee


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 72817

                                    ORDER

      This is an appeal from a judgment signed July 25, 2016. On February 19,
2019, appellant Paul Heining filed a motion to dismiss his appeal. See Tex. R. App.
P. 42.1. The motion is GRANTED.

      Appellant Paul Heinig is ordered DISMISSED from the appeal.



                                      PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.